Appellant predicates his motion for rehearing upon two propositions: (a) That the trial court should have charged on the law of circumstantial evidence, (b) that the evidence was not sufficient to support the judgment.
The law is that in order to take the case out of circumstantial evidence the confession of the accused in a theft prosecution must be an "unequivocal" admission of the theft of the property involved. We have carefully re-examined the statement of facts and fail to discover anything lacking in appellant's statement which would call for the application of the rule stated.
The evidence other than appellant's statement established that some person stole Mr. Bruce's cow. As we understand the record the cow was found and recovered as a result of the statement made by appellant while in jail at Lawton, Oklahoma. This brings the confession within the exception contained in Art. 727 Cow. C. P.
The motion for rehearing is overruled.